COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Wilberto Arrellano v. The State of Texas

Appellate case number:    01-15-00814-CR

Trial court case number: 1353257

Trial court:              339th District Court of Harris County


        In appellant’s fourth issue, he argued that the trial court made an improper comment to
the jury regarding reasonable doubt. Because there was no contemporaneous objection, appellant
contended there was a fundamental error requiring a new trial. In support of the fundamental-
error analysis, appellant relied upon the plurality opinion in Blue v. State, 41 S.W.3d 129, 131
(Tex. Crim. App. 2000).
         Since the filing of the parties’ briefs, the Court of Criminal Appeals decided Proenza v.
State, No. PD-1100-15, 2017 WL 5483135 (Tex. Crim. App. Nov. 15, 2017). The court requests
supplemental briefing to address the fourth issue in light of Proenza. See TEX. R. APP. P. 38.7.
Appellant’s supplemental brief, if any, shall be filed by February 9, 2018. The State’s response,
if any, shall be filed by March 12, 2018.
       In light of this order requesting supplemental briefing, this case, which was set for
submission without oral argument on January 17, 2018, is withdrawn from the submission
docket. The case will be reset for submission after the filing of the supplemental briefs.


       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: January 11, 2018